DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/17/19 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to “a machine-readable medium” and the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The claims are therefore directed to non-statutory subject matter. It is suggested that the applicant amend the claims to specify a “non-transitory machine-readable medium.”


The claims are a process, machine manufacture, or composition of matter under step 1 of the 101 analysis. Under step 2A, prong one of the 101 analysis, the limitation, “generating a tool fault model” arguably recites a mental process, since the step is described so broadly that it could theoretically be done with very small amounts of data that could be processed by the human mind, even if the non-limiting examples in the specification could not be done in the human mind. However, under step 2A, prong two of the 101 analysis, the claims also include additional elements that integrate the judicial exception into a practical application. Specifically, independent claim 1 (and independent claims 9 and 14) disclose, “determining one or more failures of the downhole tool and one or more causes of the failures based on the tool fault model and the one or more anomaly codes.” Improved failure detection is an improvement to the technology or technical field of downhole tools (see MPEP 2106.05(a)). As such, claims 1-13 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 13-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US PgPub 20160275133).

With respect to claim 1, Moore discloses:
A method (abstract discloses, “A method and apparatus …”)
generating a System of Systems (SoS) dataset in a time domain and a depth domain for a downhole tool (abstract discloses collecting real-time data sources and paragraph 0038 discloses collecting real-time data concerning bit depth), wherein the SoS dataset comprises operational data associated with operational modes (paragraph 0002 states, “Real-time data is generated from, for example, wellsite sensors, measurement-while-drilling/logging while drilling tools, and software application logs. Additionally, macroscopic reports may be generated that record wellsite metadata (e.g., type of drillbit, casing information, etc.) and data reflecting wellsite operations during flat time (i.e., time during which real-time sensors are not changing). Macroscopic reports may also include the wellsite operators’ manual log of operations.” (emphasis mine)), tool data associated with tool modes of the downhole tool (paragraph 0002 states, “Real-time data is generated from, for example, wellsite sensors, measurement-while-drilling/logging while drilling tools, and software application logs. Additionally, macroscopic reports may be generated that record wellsite metadata (e.g., type of drillbit, casing information, etc.) and data reflecting wellsite operations during flat time (i.e., time during which emphasis mine)), and operational data for one or more enabling systems (paragraph 0002 states, “Real-time data is generated from, for example, wellsite sensors, measurement-while-drilling/logging while drilling tools, and software application logs. Additionally, macroscopic reports may be generated that record wellsite metadata (e.g., type of drillbit, casing information, etc.) and data reflecting wellsite operations during flat time (i.e., time during which real-time sensors are not changing). Macroscopic reports may also include the wellsite operators’ manual log of operations.” (emphasis mine))
generating one or more anomaly codes based on the SoS dataset (paragraph 0081 states, “At step 800, one or more data error lists may be provided, for example as library files available to the program software code executing the subroutine shown as FIG. 8.”; each error/list/file can each be broadly construed to anticipate the “one or more anomaly codes.”), wherein the anomaly codes correspond to one or more anomalies associated with the downhole tool or an enabling system of the downhole tool (paragraphs 0081-0087; note the categories of anomalies described: incomplete data; inaccurate data; illogical data; missing data; please note that each of these categories could also be broadly construed to serve as “anomaly codes.”)
generating a tool fault model based on dependencies of conditions corresponding to the one or more anomaly codes to tool failures or enabling system failures (paragraph 0087 states, “The data error lists provided at step 800 may algorithmically define an automated process for performing a review to identify errors in or more of the categories listed above, or in other categories known to those of skill in the art.” The algorithmic definition of an automated process in the context of error lists broadly anticipates the claimed “tool fault model.” Please also note paragraph 0086, which states, “This may be caused, for example, by a broken sensor, incorrect wellsite setup, data loss due to downhole tool failure, or human failure to record the information correctly.”)
determining one or more failures of the downhole tool and one or more causes of the failures based on the tool fault model and the one or more anomaly codes (paragraph 0089 states, “At step 810, the standardized data may be scanned and the relevant data error lists applied. Where issues are detected …” The application of the error lists results in the claimed determination of the failures.)

With respect to claim 6, Moore discloses:
using the anomaly codes and the determined one or more failures to determine an initial test to be conducted (figure 8, reference 805)
sequencing subsequent tests based on test outcomes and fault trees until one or more failing components are identified (figure 8, reference 815; 

With respect to claim 7, Moore discloses:
in response determining that at least one anomaly of the one or more anomalies is not a critical failure, continuing operation or re-starting operation of the downhole tool (paragraph 0025 states, “’Measurement-while-drilling’ (‘MWD’) is the term generally used for measuring conditions downhole concerning the movement and location of the drilling assembly while the drilling continues.” Moore teaches anomaly processing even during measurement-while-drilling, which suggests that operation is continued during non-critical failures.)

With respect to claim 8, Moore discloses:
utilizing the SoS dataset and the generated anomaly codes to modify at least one of operational procedures and tool state transition logic (see manual correction in paragraph 0090; see also remedial actions in paragraph 0093)

Claim 9 is rejected for similar reasons as in claim 1.

Claim 13 is rejected for similar reasons as in claim 8.

Claim 14 is rejected for similar reasons as in claim 1.

Claim 19 is rejected for similar reasons as in claim 7.

Claim 20 is rejected for similar reasons as in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 10-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PgPub 20160275133).

With respect to claim 2, Moore discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 2, Moore differs from the claimed invention in that it does not explicitly disclose: 
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based on a tiered filtering of the SOS dataset
With respect to claim 2, the following limitation(s) is/are obvious in view of what Moore discloses:
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based on a tiered filtering of the SOS dataset (Although Moore does not explicitly disclose, “tiered filtering,” it does disclose organizing the errors into categories, such as incomplete data, inaccurate data, illogical data, and missing data (paragraphs 0083-0086). One of ordinary skill in the art would recognize the obviousness of using these types of categories as “tiers” in which to filter error data.)
With respect to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moore in order to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of organizing error data into easily manageable and prioritizable categories.

With respect to claim 4, Moore discloses:
The method of claim 1 (as applied to claim 1 above)
determining whether at least one anomaly of the one or more anomalies is due to the downhole tool or a system that includes the downhole tool (paragraph 0086 states, “This may be caused, for example, by a broken sensor, incorrect wellsite setup, data loss due to downhole tool failure, or human failure to record the information correctly.” Data loss due to downhole tool failure would be an example of an anomaly due to the downhole tool, while incorrect wellsite setup would be an example of an anomaly due to a system that includes the downhole tool.)
With respect to claim 4, Moore differs from the claimed invention in that it does not explicitly disclose:
isolating a cause of the at least one anomaly based, at least in part, on said determining whether the at least one anomaly is due to the downhole tool or a system that includes the downhole tool  
With respect to claim 4, the following limitation(s) is/are obvious in view of what Moore teaches:
isolating a cause of the at least one anomaly based, at least in part, on said determining whether the at least one anomaly is due to the downhole tool or a system that includes the downhole tool  (paragraph 0087 states, “The data error lists may also specify how the errors should be flagged.” Isolating the cause of an error is obvious in a system that isolates the error itself. Moore discloses providing certain parameters for flagging errors, and by doing so, the causes underlying those errors are isolated. This is further supported by paragraph 0093, which states, “according to the 
With respect to claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moore in order to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of improving accuracy of error detection analysis.

Claims 10 and 15 are rejected for similar reasons as in claim 2.

Claims 11 and 16 is rejected for similar reasons as in claim 4.

Claims 3, 5, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PgPub 20160275133) in view of Garvey et al (US PgPub 20100042327).

With respect to claim 3, Moore discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 3, Moore differs from the claimed invention in that it does not explicitly disclose: 
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based, at least in part, on residuals of predicted operational data
With respect to claim 3, 
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based, at least in part, on residuals of predicted operational data (paragraph 0052 states, “The predictor 42 and the detector 44 are used to determine whether the tool 20 is operating in either a nominal (i.e., normal) or degraded mode. The predictor 42 produces estimates of measured observations and generates estimate residuals based on comparison with exemplar observations …”)
With respect to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Garvey et al into the invention of Moore. The motivation for the skilled artisan in doing so is to gain the benefit of incorporating predictions of a degraded mode for more efficient and accurate results.

With respect to claim 5, Moore discloses:
the method of claim 4 (as applied to claim 4 above)
With respect to claim 5, Moore differs from the claimed invention in that it does not explicitly disclose: 
determining that at least one anomaly of the one or more anomalies is a critical failure
confirming at least one of the generated anomaly codes based, at least in part, on one or more plots generated based on the generated anomaly codes and systems corresponding to the anomaly codes
With respect to claim 5, 
determining that at least one anomaly of the one or more anomalies is a critical failure (paragraph 0126 states, “exemplar degradation paths are characterized by determining the ‘shape’ of the path and a critical, failure threshold …”)
confirming at least one of the generated anomaly codes based, at least in part, on one or more plots generated based on the generated anomaly codes and systems corresponding to the anomaly codes (obvious in view of combination, Garvey discloses a path “shape,” which broadly anticipates the claimed plots, and Moore discloses the anomaly codes.)
With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Garvey et al into the invention of Moore. The motivation for the skilled artisan in doing so is to gain the benefit of improved determination of degradation.

Claim 18 is rejected for similar reasons as in claim 3.

Claims 12 and 17 are rejected for similar reasons as in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halabe et al (US PgPub 20080262802) discloses a system and method for oilfield production operations.
Rossi et al (US PgPub 20140180658) discloses model-driven surveillance and diagnostics.
Alexander et al (WO2016182799A1) discloses real time drilling monitoring.
Gollapalli et al (WO2017034588) discloses determining sources of erroneous downhole predictions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	02/26/22

/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2865